internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-126203-01 date date legend decedent revocable_trust brother’s trust charitable_trust date date date date brother brother’s spouse co-trustee court state dear this is in response to your letter dated date in which you requested rulings under sec_2055 of the internal_revenue_code the facts submitted and representations made are as follows on date decedent established a revocable_trust agreement revocable_trust which he amended on three occasions prior to his death decedent died on date at which time the trust became irrevocable as finally amended the dispositive provisions of the revocable_trust provide inter alia that at decedent’s death a_trust be created for the benefit of decedent’s plr-126203-01 brother brother and decedent’s brother’s wife brother’s spouse the terms of this trust brother’s trust provide that the trustee shall pay all of the net_income quarter- annually to brother for his life at brother’s death if brother’s spouse survives him the trustee is to pay her dollar_figure per month for the duration of her life no discretionary distributions of principal from brother’s trust are authorized at the death of the survivor of brother and brother’s spouse the trust is to terminate and be distributed to charitable_trust brother’s trust does not qualify as a charitable_remainder_trust under sec_664 and therefore does not satisfy the requirements of sec_2055 for the estate_tax charitable deduction for the actuarial value of the remainder_interest that will pass to charitable_trust upon the death of the survivor of brother and brother’s spouse decedent’s federal estate_tax_return was timely filed on extension on date on date which is within days after the filing of the return the co-trustee of revocable_trust filed a petition in court requesting the court to reform brother’s trust in order to qualify the trust as a charitable_remainder_annuity_trust under the proposed reformation brother’s trust will be governed and administered under the following terms in each taxable_year which shall be the calendar_year of brother’s trust the trustees shall pay to brother during his lifetime and after his death to brother’s spouse for such time as she survives the annuity amount the annuity amount is that amount which is equal to of the initial net fair_market_value of the trust’s assets as finally determined for federal estate_tax purposes the annuity amount for each taxable_year shall be paid a in equal monthly payments on the first business_day of each month of each taxable_year and b from the income of brother’s trust and from the principal only to the extent that the trust income is not sufficient to make such payments income generated during a taxable_year that exceeds the annuity amount required to be distributed currently shall be accumulated and added to the principal of brother’s trust in the case of a taxable_year that is for a period of less than months the annuity amount that must be distributed shall be the annuity amount multiplied by a fraction the numerator of the fraction shall be the number of days in the taxable_year of brother’s trust and the denominator shall be or if february is a day included in the numerator in the case of the taxable_year in which the annuity interest terminates the annuity amount that must be distributed shall be the annuity amount multiplied by a fraction the numerator of the fraction shall be the number of days in the period beginning on the first day of such taxable_year and ending on the day the annuity interest terminates and the denominator of the fraction shall be or if february is included in the numerator notwithstanding the foregoing the obligation of the trustees to pay the annuity amount shall terminate with the payment next preceding the survivor recipient’s death plr-126203-01 the obligation to pay the annuity amount commences with the date of decedent’s death but the payment of the annuity amount may be deferred from such date until the end of the taxable_year of brother’s trust in which occurs the complete funding of the trust within a reasonable_time after the end of the taxable_year in which the complete funding of the trust occurs the trustees must pay to the recipients in the case of an underpayment or receive from the recipients in the case of an overpayment the difference between any annuity amounts actually paid plus interest compounded annually computed for any period at the rate of interest that the federal_income_tax regulations under sec_664 prescribe for such computation for such period and the annuity amounts payable plus interest compounded annually computed for any period at the rate of interest that the federal_income_tax regulations under sec_664 prescribe for such computation for such period if the initial net fair_market_value of the assets constituting brother’s trust is incorrectly determined then within a reasonable period after the final_determination of the correct value the trustees shall pay to the recipients in the case of an undervaluation or recover from the recipients in the case of an overvaluation an amount equal to the difference between the amount properly payable and the amount actually paid no additional contributions may be made to brother’s trust after it is funded the initial contribution however shall be deemed to consist of all property passing to the trust by reason of decedent’s death nothing in the trust instrument shall be construed to restrict the trustees from investing the trust assets in a manner that could result in the annual realization of a reasonable amount of net_income or gain from the sale or disposition of trust assets except for the payment of the annuity amount in the management investment and distribution of the trust the trustees shall not i engage in any act of self-dealing as defined in sec_4941 ii retain any excess_business_holdings as defined in sec_4943 which would subject the trust to tax under sec_4943 iii make any investments which would subject the trust to tax under sec_4944 or iv make any taxable_expenditures as defined in sec_4945 to the extent required the trustees shall distribute the net_income and to the extent the net_income is not sufficient the principal of the trust at such times and in such manner so as not to subject the trust to tax under sec_4942 upon the death of the survivor recipient the trustees shall distribute all of the then principal and income of brother’s trust other than any amount due to either of the recipients to charitable_trust if charitable_trust is not an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of the trust is to be distributed to it the trustees shall instead distribute such principal and accrued income to one or more organizations described in sec_170 sec_2055 and sec_2522 as the trustees may select in their sole discretion the trustees shall have the power upon written notice to and with the plr-126203-01 written consent of the attorney general’s office of state to amend brother’s trust in any manner required for the sole purpose of ensuring that the trust qualifies and continues to qualify as a charitable_remainder_annuity_trust within the meaning of sec_664 the operation of brother’s trust shall be governed by the laws of state the trustees however are prohibited from exercising any power or discretion granted under state laws that would be inconsistent with the qualification of the trust under sec_664 and the corresponding regulations you have requested the following rulings the interest passing to charitable_trust under brother’s trust is a reformable_interest under sec_2055 the petition for reformation if granted will result in a qualified_reformation as defined in sec_2055 a federal estate_tax charitable deduction will be allowed under sec_2055 for the present_value of the remainder_interest of brother’s trust as reformed law and analysis sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private stockholder or individual sec_2055 disallows the estate_tax charitable deduction where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly the charitable split interest rules of sec_2055 were enacted by the tax reform act of and are applicable with exceptions not relevant here to estates of decedents dying after date plr-126203-01 sec_2055 provides for reformations of interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if -- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed five percent of the actuarial value as so determined of the reformable_interest ii in the case of i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for the split-interest rules of sec_2055 under sec_2055 the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 defines a qualified_interest as an interest for which a deduction is allowable under sec_2055 under the relevant provisions of sec_664 a_trust will be a charitable_remainder_annuity_trust if it is a_trust -- a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a plr-126203-01 term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 and d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in the trust in this case the interest passing to charitable_trust under brother’s trust is a reformable_interest within the meaning of sec_2055 because the value of the charitable interest at the date of decedent’s death was ascertainable and hence severable from the non-charitable interest prior to the enactment of the split-interest rules of sec_2055 such an interest would have been deductible under sec_2055 pursuant to sec_20_2055-2 of the estate_tax regulations although the payments to the individual beneficiaries were not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 a judicial proceeding was commenced as provided under sec_2055 before the 90th day after the last date including extensions for filing decedent’s estate_tax_return the reformation is a qualified_reformation within the meaning of sec_2055 because the difference between the actuarial value determined as of the date of decedent’s death of the qualified_interest and the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest the nonremainder interest terminates at the same time both before and after the qualified_reformation and the reformation is effective as of the date of decedent’s death additionally the value as determined under sec_7520 of the remainder_interest is at least percent of the initial net fair_market_value of all the property placed in the trust as required by sec_664 accordingly provided that the judicial reformation of brother’s trust conforms with the provisions of the proposed reformation as stated above and provided that the trust as judicially reformed is a valid trust under applicable state law we conclude that based on the facts submitted and representations made the interest passing to charitable_trust under brother’s trust is a reformable_interest as defined in sec_2055 the petition for reformation if granted will result in a qualified_reformation as defined in sec_2055 a federal estate_tax charitable deduction will be allowed under sec_2055 for the date of death present_value of the remainder_interest of brother’s trust as plr-126203-01 reformed except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
